Wyly, J.
Appellee moves to dismiss this appeal because he has not been cited according to law, the appeal having been granted on petition and not on motion in open court, and also because the appellants »have voluntarily executed the judgment by’paying the same and by agreeing to discontinue the appeal after the same had been granted.
There is no evidence in the record that appellee has been cited and this court will notice at any time the want of proper parties to the appeal. 20 A. 37.
After the order of appeal was granted the parties thereto entered into the following agreement, viz: “The judgment having been satisfied in the sheriff’s office, it is now agreed that the appeal bo discontinued.” This was signed by the attorneys of record for both parties.
Under the circumstances the motion to dismiss must prevail.
It is therefore ordered that this appeal be dismissed at appellant’s costs.
• Eeliearing refused.